Order entered December 13, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01024-CV

                                 MICHELLE KIM, Appellant

                                                V.

                            KUM SUN HENDRICKSON, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-06-02872

                                            ORDER
       We GRANT the motion of Melba Wright, Official Court Reporter for the 191st Judicial

Court of Dallas County, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed on or before January 6, 2014.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE